Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Applicant’s election without traverse of Claims 1-3, 12, and 16-17 in the reply filed on
1/11/2022 is acknowledged. 


Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The limitation “capturing a shape change of the constraint box constructed in the image based on a shape proportion value of side lengths of the constraint box and a dynamic change range” is unclear. The limitation could be interpreted as the shape change is based on a dynamic change range, or the method captures a dynamic change range. There is no written description support for the shape change being based on the dynamic change range. 


Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The limitation “capturing a shape change of the constraint box constructed in the image based on a shape proportion value of side lengths of the constraint box and a dynamic change range” could be interpreted as the shape change is based on a dynamic change range. However, the specification discloses that the shape change is based purely on the input image (Spec. [0066]-[0070]) whereas the dynamic change range is based on historical data (Spec. [0070]). The shape change cannot be based on the dynamic change range.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 12, 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Hoyos (WO 2016/033184) in view of Song (KR 2018/0000027) and Du (US Patent 9,953,233).

	Regarding Claim 1, Hoyos (WO 2016/033184) discloses a living body detection method (system method for determining liveness, Title) that is performed by an electronic device (mobile device smart phone, Abstract), the method comprising:
	obtaining an image of a to-be-detected object (capture a sequence of images of a user’s face, Abstract);
	performing key point detection (features “keypoints” , Pp. 5 line 28 – Pp. 6 line 7) on a biometric feature corresponding to the to-be-detected object in the image (sequence of images of a user’s face, Abstract);
	constructing a constraint (spatial relationship of features ("keypoints"), biometric identifier characterizing the user's Vitruvian region, Pp. 5 line 28 – Pp. 6 line 7) based on detected key points (features ("keypoints"), Pp. 5 line 28 – Pp. 6 line 7) of the biometric feature (sequence of images of a user’s face, Abstract);
	capturing a shape change (temporal gradient, flow, Pp. 18 lines 7-16) of the constraint (spatial relationship of features ("keypoints"), Pp. 5 line 28 – Pp. 6 line 7) based on a value (("keypoints"), Pp. 5 line 28 – Pp. 6 line 7) and a dynamic change range (criteria, Pp. 19 lines 11-25);
	and determining the to-be-detected object as a fake (determining liveness, Pp. 19 lines 11-25) when an abnormal deformation (optical flow gradient meets criteria, Pp. 19 lines 11-25; inferred: does not meet criteria) of the constraint (spatial relationship of features ("keypoints"), biometric identifier characterizing the user's Vitruvian region, Pp. 5 line 28 – Pp. 6 line 7; pixel, Pp. 19 lines 11-25) is detected in the captured shape change (optical flow gradient, Pp. 19 lines 11-25) of the constraint (spatial relationship of features ("keypoints"), biometric identifier characterizing the user's Vitruvian region, Pp. 5 line 28 – Pp. 6 line 7; pixel, Pp. 19 lines 11-25), 
wherein the abnormal deformation of the constraint is detected (optical flow gradient of pixel meets criteria, Pp. 19 lines 11-25; inferred: does not meet criteria) in the captured change (optical flow gradient, Pp. 19 lines 11-25) of the constraint (of pixel, Pp. 19 lines 11-25) based on a value (("keypoints"), Pp. 5 line 28 – Pp. 6 line 7) falling outside the dynamic change range (criteria, Pp. 19 lines 11-25) of the constraint (spatial relationship of features ("keypoints"), biometric identifier characterizing the user's Vitruvian region, Pp. 5 line 28 – Pp. 6 line 7; pixel, Pp. 19 lines 11-25) that is associated with a type of the biometric feature (sequence of images of a user’s face, Abstract) and indicates whether the to-be-detected object is the fake (determining liveness, Pp. 19 lines 11-25).
Hoyos does not disclose, but Song (KR 2018/0000027) teaches constraint box (figures generated from keypoints in the image, Fig. 2 [0043]-[0046]; [0063]-[0066], Step 102, Fig. 3);
capturing a shape change of the constraint box (change of the figure [0069]) based on a shape proportion value of side lengths of the constraint box (figure interior angle and area [0069]; area is based on side lengths) and a dynamic change range (change patterns stored in database [0072]);
wherein the abnormal deformation of the constraint box is detected (determine suspicious [0072]) in the captured shape change of the constraint box (change of the figure [0069]) based on the shape proportion value (the figure [0072]) falling outside the dynamic change range (comparing figure with expression change pattern stored in database [0072]) of the constraint box that is associated with a type of the biometric feature (figures generated from keypoints in the image, Fig. 2 [0043]-[0046]; [0063]-[0066], Step 102, Fig. 3).
Hoyos does not disclose, but Du (US Patent 9,953,233) teaches wherein the fake is a prosthesis (latex, Column 1 lines 55-60; Column 4 lines 60-65; Columns 13, 14; silicone, Fig. 9), and determining the to-be-detected object as a prosthesis (latex, Column 1 lines 55-60; Column 4 lines 60-65; Columns 13, 14; silicone, Fig. 9) when or no key points of the constraint box are detected (low clarity/sharpness, Fig. 10 second row, Column 14 lines 31-60).
	It would have been obvious to one of ordinary skill in the art before the application was filed to modify Ionita with the teachings of Song because Song teaches that known, identifiable motion patterns of live faces can be tracked using the figures to effectively and efficiently classify whether a facial gesture conforms with an expected trajectory.
	It would have been obvious to one of ordinary skill in the art before the application was filed to supplement Ionita with the teachings of Du because latex or silicone models are known to be used to fake a biometrics (Column 1 lines 50-end) and have a different texture response than live users; therefore, modifying Ionita with the teachings of Du improves upon Ionita by making it robust to different forms of fake biometrics.

	Regarding Claim 2, Hoyos (WO 2016/033184) discloses the method according to claim 1, 
detecting the abnormal deformation (optical flow gradient of pixel meets criteria, Pp. 19 lines 11-25) of the constraint (spatial relationship of features ("keypoints"), biometric identifier characterizing the user's Vitruvian region, Pp. 5 line 28 – Pp. 6 line 7) when the data (pixel, Pp. 19 lines 11-25) falls outside the dynamic change range (optical flow gradient of pixel meets criteria, Pp. 19 lines 11-25).
Hoyos does not disclose, but Song (KR 2018/0000027) teaches wherein the capturing further comprises:
	obtaining the shape proportion value (interior angle, area [0049]) through calculation (e.g., multiplication) based on a shape of the constraint box (figures generated from keypoints in the image, Fig. 2 [0043]-[0046]; [0063]-[0066], Step 102, Fig. 3), and comparing (comparing [0050]) the shape proportion value (the figure [0072]) with the dynamic change range (comparing figure with expression change pattern stored in database [0072]);
	and detecting the abnormal deformation (determine suspicious [0072]) of the constraint box (figures generated from keypoints in the image, Fig. 2 [0043]-[0046]; [0063]-[0066], Step 102, Fig. 3) when the shape proportion value (the figure [0072]) falls outside the dynamic change range (comparing figure with expression change pattern stored in database [0072]).
	It would have been obvious to one of ordinary skill in the art before the application was filed to modify Ionita with the teachings of Song because Song teaches that known, identifiable motion patterns of live faces can be tracked using the figures used effectively and efficiently to classify a face into a known state or an unknown state.

	Regarding Claim 12, Hoyos (WO 2016/033184) discloses a living body detection apparatus, comprising:
	processing circuitry (The system includes a mobile computing device having a processor configured to interact with a camera and a computer-readable storage medium and execute one or more software modules stored on the storage medium, Pp. 3 lines 20-end).
	The remainder of Claim 12 is rejected on the grounds provided in Claim 1. 

	Regarding Claim 16, Hoyos (WO 2016/033184) discloses an electronic device including a processor and a memory connected to the processor, the memory storing non-transitory computer-readable instructions that, when executed by the processor, cause the processor to perform (The system includes a mobile computing device having a processor configured to interact with a camera and a computer-readable storage medium and execute one or more software modules stored on the storage medium, Pp. 3 lines 20-end). 
	The remainder of Claim 16 is rejected on the grounds provided in Claim 1. 

	Regarding Claim 17, Hoyos (WO 2016/033184) discloses a non-transitory computer-readable storage medium that stores a computer program, the computer program, when executed by a processor, causes the processor to perform (The system includes a mobile computing device having a processor configured to interact with a camera and a computer-readable storage medium and execute one or more software modules stored on the storage medium, Pp. 3 lines 20-end).
	The remainder of Claim 17 is rejected on the grounds provided in Claim 1. 


Response to Arguments
Applicant's arguments filed 9/2/2022 have been fully considered but they are not persuasive. Applicant argues that the combination of references does not teach the amended limitation (Pp. 10). This is unpersuasive. Hoyos discloses detecting an abnormal deformation of a constraint when the change of the constraint falls outside of the dynamic change range, and indicates that the biometric feature is a fake; Song teaches abnormal deformation of the constraint box is detected in the captured shape change of the constraint box based on the shape proportion value falling outside the dynamic change range of the constraint box that is associated with a type of the biometric feature; and Du teaches that the detected fake is a prosthesis. The combination of these teachings suggests claim 1.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 9406212 B2 — Detecting live face Fig. 5
US 20180349682 Al — liveness detection
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHADAN E HAGHANI whose telephone number is (571)270-5631. The examiner can normally be reached M-F 8-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571-272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHADAN E HAGHANI/Examiner, Art Unit 2485